Citation Nr: 0118207	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  96-08 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUES

1.  Entitlement to a higher initial rating for the service-
connected tinea pedis, currently assigned a noncompensable 
rating.  

2.  Entitlement to a higher initial rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
assigned a 70 percent rating.  

3.  Entitlement to an increased rating for the service-
connected residuals of a shell fragment wound of the right 
foot, currently assigned a noncompensable rating.  

4.  Entitlement to an increased rating for the service-
connected hallux valgus with the residuals of a bunionectomy 
of the right foot, currently assigned a noncompensable 
rating.  

5.  Entitlement to service connection for a claimed right hip 
disorder.  

6.  Entitlement to service connection for a claimed back 
disorder.  

7.  Entitlement to service connection for claimed tinnitus.  

8.  Entitlement to service connection for a claimed right ear 
hearing loss.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision of the 
Regional Office and Insurance Center in Fort Snelling, 
Minnesota.  

As the veteran currently resides in Australia, original 
jurisdiction of the case has been transferred to the RO in 
Washington, D. C.  

In a recent rating decision of November 2000, the RO 
increased the rating of the service-connected PTSD from 30 to 
70 percent and assigned a total compensation rating based on 
individual unemployability, effective on September 23, 1998.  



FINDINGS OF FACT

1.  Prior to final action on this appeal by a Member of the 
Board, in written correspondence received by the Board in 
June 2001, the appellant has made statements that have been 
interpreted as affirmatively withdrawing the issues in 
appellate status.  

2.  There currently is no justiciable case or controversy for 
active consideration by the undersigned Member of the Board.  



CONCLUSION OF LAW

The appeal is dismissed as no justiciable case or controversy 
is before the undersigned Member of the Board at this time.  
38 U.S.C.A. §§ 7102, 7104, 7105, 7107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 19.4, 20.101, 20.204 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  

In its decisions, the Board is bound by applicable statutes, 
the regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board of Veterans' Appeals promulgates a decision.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.204(b).  

Withdrawal may be by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw either a Notice of Disagreement or Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.204(c).  

In a statement received at the Board in June 2001, the 
appellant requested to "withdraw [his] appeal" if he had 
already been "awarded 100% compensation permanently due to 
[his] service in Vietnam."  

Since the RO has assigned a total compensation rating based 
on individual unemployability, the veteran's recent 
statements have been interpreted as affirmatively withdrawing 
his appeal and referred to the Board for appropriate action.  

Based upon the foregoing, the Board finds that the appellant 
has elected to withdraw his appeal pursuant to 38 U.S.C.A. 
§ 7105(d)(3) and 38 C.F.R. § 20.204(b), and has made a 
specific request in writing to withdraw such appeal.  

Accordingly, there is no justiciable case or controversy 
currently before the Board, as contemplated by 38 U.S.C.A. 
§§ 7102, 7104, 7107 and 38 C.F.R. § 19.4.  

For the reasons stated, and in the absence of any justiciable 
question, the appeal must be dismissed.  



ORDER

The appeal is dismissed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

